MURANE, District Judge.
This cause is submitted to the court for its decision on an agreed statement of facts under the provisions of chapter 28 of the Code of Civil Procedure for the district of Alaska; the questions submitted for the consideration of the court being: First, whether or not the town can by ordinance assess a penalty for nonpayment of taxes when they become delinquent; and, second, whether or not the town can charge a higher rate of interest than 8 per cent, per annum on a delinquent tax.
These are the same questions recently decided by Judge Cushman in the case of Town of Valdez, a Municipal Corporation, v. Oscar Fish, 4 Alaska, 427. The court has carefully considered the opinion of- Judge Cushman and the authorities therein cited, as well as the authorities submitted by' T. M. Reed, attorney for the town, and feels that the decision of Judge Cushman is undoubtedly right under the law and will therefore follow that decision.
The town should accept the tender of Mr. Orland of the *479amount of his tax, plus 8 per cent, interest, and the costs of this proceeding should be borne by the town. Let findings and judgment in accordance with these views be prepared.